Citation Nr: 0327397	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right leg pain. 

2.  Entitlement to service connection for a cervical spine 
strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from March 11, 1993 
to July 9, 1993, with additional Army Reserve and National 
Guard service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The RO denied the veteran's claims for service 
connection for right leg pain and a cervical spine strain.

REMAND

I.  Service Connection for Right Leg Pain

The veteran's service medical records (SMRs) show that, in 
May 1993, he sustained a back injury during his combat 
training.  When later seen he complained of pain in his right 
hip and waist, which he said radiated down into his right 
leg.  In June 1993, he again was seen for complaints of 
reoccurring pain in his right hip extending down his right 
leg.  According to a November 1997 line of duty 
determination, he experienced low back pain with complaints 
of radiating pain into his right leg as a result of an injury 
which had occurred in the line of duty.  The report of a 
medical evaluation board proceeding, dated in January 1999, 
contains the following diagnoses:  Grade II 
spondylolisthesis, L5 spondylolysis, and right L5-S1 
radiculopathy, all of which were determined to have occurred 
while on active duty.

In the June 2000 rating decision that was appealed, the RO 
granted service connection for the spondylolisthesis at L5/S1 
and for the spondylosis at L5.  But the RO denied the 
veteran's claim for service connection for right leg pain, 
noting that he had not received a diagnosis of an actual 
right leg disability.  Subsequently, in a statement of the 
case (SOC) issued in October 2002, the RO determined that, 
according to his current treatment records, his right leg 
pain was part and parcel of his already service-connected low 
back disorder.

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the Court held that pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  In this particular case, however, 
the Board must seek further evaluation of the alleged right 
leg disorder because of the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  According to the VCAA, 
VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  This 
assistance includes providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on his claim.  VA may decide 
a claim without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  See VCAA; 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (2002).  Here, a medical opinion is 
needed to determine whether there is a clinical diagnosis 
specifically referable to the right leg pain-which, in turn, 
has been attributed to the already service-connected low back 
disorder.

II.  Service Connection for a Cervical Spine Strain

The veteran also maintains that his cervical spine disorder 
was caused by his back injury in service.  As noted above, 
his service medical records confirm that he sustained a 
lumbosacral back injury in May 1993 while combat training.  
And his service medical records also indicate that he was 
seen in February 1999 for follow-up evaluation of his chronic 
low back pain.  At that time, it was noted that he also 
reported experiencing stiffness in his neck, with "jolting" 
pain radiating to his upper back when turning his head to the 
left and right sides.  In another report dated in February 
1999, it was noted that he was undergoing examination by 
medical and physical evaluation boards (MEB/PEB) for chronic 
low back pain.  He reported experiencing left neck/trapezius 
pain for about a week; no trauma was reported, however.  The 
assessment was neck pain.  In March 1999, he again complained 
of neck pain and received a diagnosis of muscle strain.



After a VA orthopedic examination in September 2001, the 
diagnosis was a history of chronic cervical strain without 
evidence of muscle spasm with good range of motion and no 
neurologic signs in the arms with normal cervical spine x-ray 
in April 2000.  But there still is no medical nexus opinion 
concerning whether there is any relationship between the 
cervical spine disorder currently claimed and the veteran's 
service in the military-including his injury in service.  

And as also alluded to earlier, section 5103A(d) indicates 
that VA's duty to assist includes affording the veteran a VA 
examination or obtaining a VA medical opinion when such an 
examination or opinion is necessary to make a decision on his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The Board 
cannot make this determination, itself, but must instead seek 
the opinion of a medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right leg 
pain and cervical spine strain.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the causes of 
his right leg pain and cervical spine 
strain.  All necessary tests and studies 
needed to make these determinations 
should be performed.  The veteran's 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.

(a) In the first instance, the examiner 
is asked to opine, if possible, on 
whether the current right leg pain is 
indeed attributable to the already 
service-connected low back disability.  
Note that the low back disability, 
in turn, was service connected on the 
basis of an injury in service in 1993.  
Note also that the veteran was treated 
during service for complaints of 
radiating pain in his right leg.  So if 
it is determined his right leg pain is an 
additional residual of that trauma, is 
there an actual diagnosis for the right 
leg pain?  If so, what is it?

(b) In the same vein, the examining VA 
physician should indicate whether it is 
at least as likely as not that any 
currently diagnosed cervical spine 
disorder is related to the veteran's 
military service, including his trauma 
while in service.

Please discuss the rationale for each 
conclusion reached, in a typewritten 
report.  

4.  Review the claims file to ensure that 
the requested development has been 
completed in full-including responses to 
the questions posed.  If not, take 
corrective action.  See 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Readjudicate the claims based on the 
additional evidence obtained.  If they 
continue to be denied, send the veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




